DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the emitted light in the third wavelength hitting the light disk directly, as well as the at least one LED having an integrated filter element, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Response to Arguments
Applicant’s arguments, see Pages 3-6, filed July 25, 2022, with respect to the emitted light hitting the light disk directly and the LED having an integrated filter have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in light of Bony et al. (DE 102014009612 A1) in view of Zhang (U.S. Publication 2014/0369060 A1).
Applicant's arguments filed July 25, 2022 with respect to the emitted light in the third wavelength range hitting the light disk via a reflector so that the light in the third wavelength range hits the light disk, as well as the second wavelength range is in a wavelength range of red light according to the CIE color diagram, have been fully considered but they are not persuasive.
In response to Applicant’s argument, “Bony does not disclose emitted light in the third wavelength range hitting the light disk via a reflector so that the light in the third wavelength range hits the light disk,” it should be noted that Bony clearly portrays the at least one LED emitting light in a third wavelength range (4) that hits the light disk (3) via a reflector (2) so that the light in the third wavelength range hits the light disk, as depicted in Figure 3. 
For clarification, Applicant’s invention produces the same result as the prior art to Bony.  Applicant’s invention teaches, “Regardless of whether this reflector 3 is used or not, it is the case that now, in the exemplary embodiment depicted here, the cyan-colored light, which in particular only has wavelengths of less than 600nm, arrives at the lens 4. Due to the structure of the lens 4, this light is now "colored" in such a way that the viewer B sees a white light, since the lens 4 shifts the cyan light, which is shown here in dashed lines, with respect to its color location in the CIE color diagram, such that the white light, which is shown here with dotted lines, reaches the viewer B after transmission through the lens 4” [Paragraph 18].  This is the same thing that is happening with Bony, which teaches, “The red lens 3 filters the cyan light 4 . 5 and shifts the color location, that of the lens 3 leaking light 4, back to a white area of the CIE color chart that is acceptable for the reverse light function in accordance with the ECE standard” [Paragraph 26].  The above shows how both inventions teach a cyan colored light hitting the light disk, such that a white color is from the light disk is realized.
In response to Applicant’s argument concerning the second wavelength range is in a wavelength range of red light according to the CIE color diagram (re: Claim 13), Bony clearly teaches how a second wavelength (7) is reflected by the light disk (3) in Figure 4, and subsequently teaches that, when light (1) is disabled, the light disk (3) produces a red color location [Paragraphs 24-25 teach the red appearance when the light (1) is deactivated].
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 9 and 11-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bony et al. (DE 102014009612 A1).
With regards to Claim 9, Bony discloses a light for the exterior of a vehicle [note Figures 1-4 and Abstract], the light including:
At least one illuminant (1); and
A light disk (3),
Wherein, in an activated state of the illuminant, the illuminant emits light that hits the light disk directly or indirectly via a reflector (2),
Wherein the light disk is transparent to light in a first predetermined wavelength range [e.g., (4)] and reflects light in a second wavelength range when the illuminant is deactivated [e.g., Figure 4: (7)], wherein the first predetermined wavelength range is different than the second wavelength range [note Figures 2-4 and Paragraphs 22-25],
Wherein the illuminant is at least one light-emitting diode (LED) [Paragraph 22], which emits light in a third wavelength range [e.g., (4) or (4-5) or (4-6)] that is predetermined such that the emitted light, after transmission through the light disk, is present in a predetermined fourth wavelength range [e.g., (4)] that is at least different from the second wavelength range [note Figures 1-3 and Paragraphs 22-26], and
Wherein the emitted light in the third wavelength range hits the light disk directly or the emitted light in the third wavelength range hits the light disk via the reflector [note Figure 3], which reflects the light in the third wavelength range so that the light in the third wavelength range hits the light disk [note Figure 3].
With regards to Claim 11, Bony discloses the light disk (3) being an outer cover light disk of the light [note Figures 1-4].
With regards to Claim 12, Bony discloses the at least one LED (1) emits light in a wavelength range of a cyan-colored light according to a CIE color diagram [note Paragraph 26: “cyan” = (4-5)].
With regards to Claim 13, Bony discloses the second wavelength range being in a wavelength range of red light according to the CIE color diagram [note Figure 4: (7) and Paragraphs 24-25: “red in the state bulbs 1 deactivated”].
With regards to Claim 14, Bony discloses the lens (3) transmits the cyan-colored light of the illuminant as white light according to the CIE color diagram [note Paragraph 26: “The red lens 3 filters the cyan light 4, 5 and shifts the color location, that of the lens 3 leaking light 4, back to a white area of the CIE color chart that is acceptable for the reverse light function in accordance with the ECE standard”].
With regards to Claim 15, Bony discloses the light being a rear light of the vehicle [note Paragraphs 27-28].
With regards to Claim 16, Bony discloses the rear light being a reverse light of the vehicle [note Paragraphs 27-28].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Bony et al. (DE 102014009612 A1) in view of Zhang (U.S. Publication 2014/0369060 A1).
With regards to Claim 10, Bony discloses a light for an exterior of a vehicle [note Figures 1-4 and Abstract], the light including:
At least one illuminant (1); and
A light disk (3),
Wherein, in an activated state of the illuminant, the illuminant emits light that hits the light disk directly or indirectly via a reflector (2),
Wherein the light disk is transparent to light in a first predetermined wavelength range [e.g., (4)] and reflects light in a second wavelength range when the illuminant is deactivated [e.g., Figure 4: (7)], wherein the first predetermined wavelength range is different than the second wavelength range [note Figures 2-4 and Paragraphs 22-25],
Wherein the illuminant is at least one light-emitting diode (LED) [Paragraph 22], which emits light in a third wavelength range [e.g., (4) or (4-5) or (4-6)] that is predetermined such that the emitted light, after transmission through the light disk, is present in a predetermined fourth wavelength range [e.g., (4)] that is at least different from the second wavelength range [note Figures 1-3 and Paragraphs 22-26].
Bony does not specifically teach the at least one LED having an integrated filter element that generates the light in the third wavelength range.
Zhang teaches an LED package with a conventional integrated filter [Figure 16 and Paragraph 155].
Though Bony teaches the reflector filtering the emitted light (4-6) [Paragraph 26], it would have been obvious to one ordinarily skilled in the art at the time of invention to have modified the light of Bony to have incorporated the integrated filter element within the illuminant/LED, as taught in principle by Zhang, instead of the reflector to generate light in the third wavelength range, since such LEDs with filters and reflectors without filtration are widely established and known within the art.  Such an obvious configuration is merely flipped with respect to filtration and is considered functionally equivalent in producing the desired results.
Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Bony et al. (DE 102014009612 A1) as applied to Claim 9 above, and further in view of Zhang (U.S. Publication 2014/0369060 A1).
With regards to Claim 17, Bony discloses the claimed invention as cited above, but does not specifically teach the emitted light in the third wavelength range hitting the light disk directly.
Zhang teaches an LED package with a conventional integrated filter [Figure 16 and Paragraph 155].
Applicant teaches both the use and non-use of the reflector and ascribes no criticality to either arrangements [note Paragraph 18].
It would have been obvious to one ordinarily skilled in the art at the time of invention to have modified the at least one LED of Bony to have incorporated the filter of Zhang to produce the light in the third wavelength range, eliminating the need for the reflector such that the third wavelength range hits the light disk directly, and thus reducing the number of components and providing for a more compact system.
With regards to Claim 18, Bony discloses the claimed invention as cited above.  In addition, Bony discloses the emitted light in the third wavelength [e.g., (4) or (4-5) or (4-6)] hitting the light disk (3) via the reflector (2), but does not specifically teach the reflector does not have a color filter.
Zhang teaches an LED package with a conventional integrated filter [Figure 16 and Paragraph 155].
Though Bony teaches the reflector filtering the emitted light (4-6) [Paragraph 26], it would have been obvious to one ordinarily skilled in the art at the time of invention to have modified the light of Bony to have incorporated a color filter on the illuminant/LED, as taught in principle by Zhang, instead of the reflector, since such LEDs with filters and reflectors without filtration are widely established and known within the art.  Such an obvious configuration is merely flipped with respect to filtration and is considered functionally equivalent in producing the desired results.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON M HAN whose telephone number is (571)272-2207. The examiner can normally be reached 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane I Lee can be reached on 571-272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Wednesday, September 28, 2022

/Jason M Han/Primary Examiner, Art Unit 2875